Citation Nr: 0813580	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for prostate cancer due 
to exposure to       Agent Orange.

2.	Entitlement to service connection for erectile dysfunction, 
including secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1943 to        February 1946.  He further alleges in 
connection with the present appeal,               that he had 
qualifying active duty service between 1964 and 1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In March 2008, the veteran testified at a hearing at the San 
Antonio, Texas RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (a "Travel Board" hearing).  A 
transcript of the proceeding is of record.  During the 
hearing,                 he provided additional evidence 
consisting of the February 2007 correspondence from a Member 
of Congress, along with a waiver of the right to RO initial 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).  

Then in April 2008, the Board granted the veteran's motion to 
advance his case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran was employed as a flight engineer with a 
private airline that provided contractually based air 
transport services through the Civil Reserve             Air 
Fleet, between 1964 and 1970.  


2.	This organization is not already included under the 
applicable regulation denoting those individuals and groups 
considered to have performed active military, naval or air 
service.  The veteran has undertaken measures through 
contacting the Department of Defense to obtain certification 
that he had active military service, which to this point have 
not resulted in the requested recognition of service. 

3.	As the veteran's involvement in contract based air 
transport flights to and from Vietnam is not deemed 
qualifying service, these events cannot provide a basis for 
incurrence of prostate cancer during service, including under 
the regulations              by which a medical disorder is 
presumed incurred therein.  

4.	The condition of erectile dysfunction cannot be found to 
have been incurred during the specified time period.  
Furthermore, in the absence of a grant of service connection 
for prostate cancer, any claim for a disability secondary to 
the underlying disorder is rendered moot.


CONCLUSIONS OF LAW

1.	The criteria for basic eligibility for VA compensation 
benefits have not been met, in regard to a claimed period of 
qualifying active duty service between 1964 and 1970.  38 
U.S.C.A. §§ 101(2), 106 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 
3.203(c) (2007).

2.	Prostate cancer was not incurred or aggravated during a 
period of active duty service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A.                §§ 1110, 
1116, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

3.	Erectile dysfunction was not incurred or aggravated 
during a period of active duty service, nor is it proximately 
due to or the result of a service-connected disability. 38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000, and this law 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of              a pending claim for compensation 
or other benefits.  Implementing regulations  were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

In this instance, the veteran has been appropriately informed 
as to the procedures   in effect for development of the 
claims on appeal, including through a           December 2006 
letter that addressed each element of satisfactory notice set 
forth under the Pelegrini II decision.  The letter described 
the joint obligation between VA and the veteran himself to 
obtain additional evidence, and further requested that the 
veteran provide any other pertinent evidence or information 
in his possession. This correspondence similarly provided 
detailed notice concerning both the disability rating and 
effective date elements of the claims.  

A December 2006 statement of the case (SOC) and later 
supplemental SOCs (SSOCs) further explained the criteria to 
establish preliminary eligibility to receive compensation 
benefits based on qualifying service, a significant issue 
pertinent to the merits of the claims as discussed below.

In addition, the relevant notice information must also have 
been timely sent.           The Court in Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim.  The  December 2006 notice 
correspondence did not meet this timeliness standard.  The RO 
nonetheless has taken measures to appropriately evaluate the 
claims such that any defect in the timing of the notice did 
not have a detrimental impact upon the adjudication of them.  
Following the issuance of this correspondence, the veteran 
had an opportunity to respond with further evidence and 
information, prior to readjudication of the claims in an 
April 2007 SSOC.  Thus, regardless of the timing of the 
notice, he has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."              See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 20 Vet. App. 537 (2006), 
reaffirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining pertinent records from a private 
treatment provider.  The veteran himself has provided 
additional treatment records, prior employment records, and 
personal statements and lay statements from other 
individuals.  He also testified during a March 2008 Travel 
Board hearing before the undersigned VLJ of the Board.  
38 C.F.R.  § 20.704.

In any event, notwithstanding any defect in content or 
timing of the notice,          the determinative issue 
essentially is limited to one of basic eligibility.  The 
veteran has identified an alleged period of active military 
service in the Civil Reserve            Air Fleet between 
1964 and 1970 as the basis for one or more service-connected 
disabilities.  He does not further contend that a period of 
service from 1943 to 1946 that is already verified had an 
objective relationship to the cause of the claimed 
disorders.  The confirmation of the second identified period 
of active service is not          a matter for which further 
development would reasonably assist the veteran, since as 
explained below, by regulation this requires verification 
through a petition filed with the service department that 
can certify a period of duty as active military service.  
See 38 C.F.R. § 3.7(x).  Rather, under these circumstances, 
a remand would have no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Hence, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The record "has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                       
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability which 
is proximately          due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).                 
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As a preliminary requirement for eligibility for VA service-
connected disability compensation, the claimant must 
establish his or her status as a veteran.              
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  See also 
Grottveit v. Brown,             5 Vet. App. 91, 92 (1993).  
If such evidence is not of record, VA will request 
verification of service from the appropriate service 
department.  38 C.F.R.                § 3.203(c).

The term "veteran" refers to an individual who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. § 3.1(d) (2007).  In addition, laws and regulations 
provide specific categories of individuals and groups that 
are considered to have performed active military, naval, or 
air service for purposes of VA benefits.  See 38 C.F.R. § 
3.7.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977),          the service of certain groups who 
rendered service to the Armed Forces of the United States 
shall be considered "active duty for the purposes of all 
laws administered by the Secretary of Veterans Affairs" if 
the Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to that statute, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for 
consideration as active duty under the Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.

The provisions of 38 C.F.R. 3.7(x) indicate that active 
military service certified under section 401 of this law will 
be recognized as such for purposes of VA benefits.

As the purported bases of entitlement for service-connected 
disabilities, the veteran postulates an underlying causal 
connection to service, through the incurrence of prostate 
cancer while employed with a private airline providing 
contractual based services to the military in the Civil 
Reserve Air Fleet between 1964 and 1970.         He alleges 
he had significant Agent Orange exposure on flights to and 
out of the Republic of Vietnam.  The claimed condition of 
erectile dysfunction it is further alleged developed 
secondarily to residuals of prostate cancer.  See 38 C.F.R.             
§ 3.310.  The record reflects the veteran had service from 
February 1943 to              February 1946 in the Army Air 
Forces, which has been verified.  He does not presently 
contend that a service-connected disorder had its origin 
during his          initial period of service.  This service 
qualifies him for "veteran" status.                    The 
determinative inquiry, however, is whether the latter time 
period may be characterized in the same manner.

The identified circumstances of the veteran's occupational 
duties in connection with the current claims consists of 
employment as a flight engineer with Saturn Airways, a 
company which had contracted with the Department of Defense 
to provide air transportation of military service members to 
designated locations, as part of the Civil Reserve Air Fleet 
program.  He indicates that he was employed as a flight 
engineer between 1964 and 1970 and had in-flight duties on 
numerous transport flights to and from Vietnam.  According to 
the veteran, he was routinely in close proximity to 
individuals who themselves had direct exposure to Agent 
Orange.   
In support of this claim, the veteran has provided copies of 
documentation of his employment in this capacity, and offered 
statements from other airline employees substantiating his 
participation in transport flights to Vietnam.  While these 
findings effectively confirm participation in the specified 
program, the requirement of qualifying active service must 
still be met.  

In this regard, there is no record of any contemporaneous 
period of verified active service, through a Form DD-214 
(Report of Separation from Service) or other evidence.  The 
described events do not immediately fall within any of those 
categories as to individuals and groups that are deemed to 
have performed active military service.  This includes in 
accordance with 38 C.F.R. § 3.7(x), which            does not 
set forth reference to civilian contract employees from the 
Vietnam era.  
Whereas there is a statutorily prescribed procedure through 
which an affected group of individuals may petition with the 
Department of Defense for certification as to active military 
service, the veteran has initiated some of these measures, 
which             by all indication did not result in 
inclusion of his employment in airline transport amongst 
those recognized forms of service.  A November 2003 letter 
from the Department of Defense Civilian/Military Service 
Review Board, in response to    his inquiry states that a 
valid application would need to address the proposed 
certification of an entire group, and not merely his own.  It 
explained the evidentiary requirements of that application.  
A January 2004 letter stated that based on the limited 
evidence provided, that agency could not reach a conclusion 
on an application sent.  The appellant later explained in a 
November 2006 statement to  the RO, that his efforts to 
obtain certification of military service were precluded as he 
did not have sufficient participation from other former 
employees to set forth a formal application.  Thus, there is 
no indication any recent determination was made on the 
proposed certification, that might otherwise warrant 
contacting with the Department of Defense on the status of 
that matter.  See 38 C.F.R. § 3.203(c).   

The Department of Defense determines what constitutes 
recognized military service, and VA does not make this 
particular assessment.  In the event that          the 
veteran eventually decides to pursue the matter any further, 
therefore,                  the appropriate recourse is with 
that agency.          

Inasmuch as the issue of qualifying service applies to the 
claims on appeal,               the veteran is precluded from 
seeking service connection on the basis of occupation at that 
time.  Under VA regulations, prostate cancer is amongst those 
disorders presumed incurred in service based on exposure to 
Agent Orange.  See 38 C.F.R.    § 3.309(e).  Where there was 
service in the Republic of Vietnam during the Vietnam Era, 
the underlying exposure to herbicides therein is presumed.  
See           38 C.F.R. § 3.307(a)(6)(iii).  Thus, provided 
the veteran had the requisite service,          a post-
service diagnosis of prostate cancer would be service-
connected.  Since he        did not have the necessary 
recognized service, however, this basis of entitlement does 
not apply.  

As service connection is not applicable for prostate cancer, 
any claim for service connection for erectile dysfunction as 
a residual of the same is rendered moot.  There is likewise 
no basis upon which to find that the condition of erectile 
dysfunction is directly associated with an incident of 
qualifying service.
In summary, for the reasons stated, the veteran's period of 
employment with a private airline as a component of the Civil 
Reserve Air Fleet had not been determined to constitute a 
period of recognized active military service.  The claims for 
service-connected compensation in connection with these 
occupational duties thus do not have legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or  the appeal to the Board terminated because of the 
absence of legal merit or the         lack of entitlement 
under the law).


ORDER

Entitlement to service connection for prostate cancer, due to 
exposure to             Agent Orange, is denied.

Entitlement to service connection for erectile dysfunction, 
including secondary to prostate cancer, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


